Exhibit 99.2 May , 2010 John D. Reynolds One N. Clematis St. West Palm Beach, Florida 3340 Dear Mr. Reynolds: You are hereby notified that the undersigned consents to being named as a nominee in any consent statement or proxy statement filed by The Committee to Enhance CopyTele with the Securities and Exchange Commission in connection with the solicitation of written consents or proxies for election of the undersigned as a director of CopyTele, Inc. (“CopyTele”) and serving as a director of CopyTele if elected. Very truly yours, [NOMINEE]
